Title: To George Washington from Joseph Reed, 23 September 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Norrington Meeting House [Pa.] Tuesday [23 September 1777]—4 oClock P.M.

I stayed at my House as long or perhaps rather longer than was prudent—the Enemy came there in about 15 Minutes after—I have collected a small Party here at the Meeting House about 1 Mile above my own House—& soon after we took two Prisoners whose Information is on the other Leaf—Your Excelly will judge of its Value—They are so ignorant of the Transactions of their Army that I could get nothing else from them tho’ I ask’d every Question I could think of. I shall remain here at present & watch their Motions tho’ I am puzzled to get Persons to carry the Intelligence I collect. I am obliged to write in a Hurry & on

such Paper as I can get—but am with the greatest Respect & Affection D. Sir Your most Obed. & very faithful

J. Reed


I have a Colonel Crawford with me a very good Officer but we cannot muster more than 50 or 60 Men.

